                   IN THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF MONTANA, GREAT FALLS DIVISION

  AUDREY TURNER, VICKY                      CAUSE NO. CV-17-141-GF-BMM
  BYRD, JENNIFER TANNER,
  LINDA LARSEN, PAUL LEE,
  BRANDI BRETH, KATE
  HOULIHAN, BARB MOSER,
           Plaintiffs,                       ORDER ESTABLISHING
                                          QUALIFIED SETTLEMENT FUND
           v.

  NORTHERN MONTANA
  HOSPITAL, a Montana Nonprofit
  Corporation, ST. PETER’S
  HOSPITAL, a Montana Nonprofit
  Corporation, BOZEMAN
  DEACONESS HEALTH
  SERVICES, a Montana Nonprofit
  Corporation, RCHP BILLINGS—
  MISSOULA LLC, a Delaware
  Limited Liability Company, CMC
  MISSOULA INC., a Montana
  Nonprofit Corporation, and
  BILLINGS CLINIC, a Montana
  Nonprofit Corporation,
               Defendants.


The Court, having reviewed the submissions of the parties, and finding good cause
to do so, HEREBY ORDERS, ADJUDGES, AND DECREES AS FOLLOWS:
1. The Court approves the establishment of the Petitioner Qualified Settlement
Fund (the “Petitioner QSF”) in connection with the General Release and
Settlement Agreements approved by and filed with this Court (Doc. 207)
2. The Court also approves the Trust Agreement (the “Trust”) that is to govern the
administration and Petitioner QSF attached as Exhibit 1 to Petitioner's

4822-3915-6400v1
APPLICATION FOR ORDER APPROVING THE ESTABLISHMENT OF A
QUALIFIED SETTLEMENT FUND.
3. The Trust is established for the benefit of the Beneficiaries listed in the Trust
and to resolve or satisfy the claims, actions, and lawsuits of such Beneficiaries
against all Releasees identified in the General Release and Settlement Agreements
mentioned in Paragraph 1. The Releasees are identified as the “Transferors” in the
Trust.
4. The terms of the Petitioner QSF shall be carried out immediately.
5. The Petitioner QSF shall be governed by the terms set forth in Exhibit 1 to
Petitioner's APPLICATION FOR ORDER APPROVING THE
ESTABLISHMENT OF A QUALIFIED SETTLEMENT FUND, Internal Revenue
Code Section 468B, and Treasury Regulation Sections 1.468B-1 through 1.468B-5.
DATED this 14th day of February, 2020.




                                             ___________________________
                                             U.S. District Court Judge




4822-3915-6400v1
